Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered August 22, 1994, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
*720Defendant pleaded guilty to the crime of criminal sale of a controlled substance in the third degree and was sentenced as a persistent felony offender to a term of 15 years to life in prison. Defendant argues that his sentence must be vacated because County Court failed to set forth the reasons for sentencing him as a persistent felony offender as required by Penal Law § 70.10 (2). Our review of the record, however, reveals that defendant admitted to the allegations contained in the persistent felony offender statement during the plea allocution and agreed to be sentenced as such as part of the plea bargain. For this reason, we find that defendant’s claim is without merit (cf., People v Williams, 152 AD2d 861).
Cardona, P. J., Crew III, White, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed.